                                                                                 IN CLERK'S OFFICE
                                                                             U.S. DISTRICT COURT E.D.N.Y.
Case 2:19-cv-03150-ARR-LB Document 1 Filed 05/28/19 Page 1 of 10 PageID #: 1
                                                                             *     MAY 2 8 2019 *
                                             ROSS, J.
                                                 BLOOM, MJ.                   BROOKLYN OFFICE
Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

 UNITED STATES DISTRICT COURT                         CV1U
 EASTERN DISTRICT OF NEW YORK
                                                         -X
 ERLES MALDONADO, SANTOS VELASQUEZ, and ERLIN
 MEJIA, individually andon behalfof allothers similarly situated,
                                                                     COLLECTIVE ACTION
                                        Plaintiffs,
                                                                     COMPLAINT

           -against-
                                                                     JURY TRIAL
                                                                     DEMANDED
 PARMAGIANNI ENTERPRISES LLC, and JOHN
 EVANGELISTA, as an individual,

                                        Defendants.
                                                         -X




       1. Plaintiffs, ERLES MALDONADO, SANTOS VELASQUEZ, and ERLIN MEJIA,
           individually and on behalf of all others similarly situated, (hereinafter referred to as
           "Plaintiffs"), by their attorneys at Helen F. Dalton & Associates, P.C, allege, upon
           personal knowledge as to themselves and upon information and belief as to other
           matters, as follows:

                              PRELIMINARY STATEMENT

       2. Plaintiffs, ERLES MALDONADO, SANTOS VELASQUEZ, and ERLIN MEJIA,
           individually and on behalf of all others similarly situated, through undersigned
           counsel, bring this action against PARMAGLANNI ENTERPRISES LLC, and
           JOHN EVANGELISTA, as an individual, (hereinafter referred to as "Defendants"),
           to recover damages for egregious violations of state and federal wage and hour laws
           arising out of Plaintiffs' employment at PARMAGIANNI ENTERPRISES LLC,
           located at 212 North Long Beach Road, Rockville Centre, New York 11570.
       3. As a result of the violations of Federal and New York State labor laws delineated
           below, Plaintiffs seek compensatory damages and liquidated damages in an amount
Case 2:19-cv-03150-ARR-LB Document 1 Filed 05/28/19 Page 2 of 10 PageID #: 2




        exceeding $100,000.00. Plaintiffs also seek interest, attorneys' fees, costs, and all
        otherlegal and equitable remedies this Court deems appropriate.


                            JURISDICTION AND VENUE

     4. This Court has subject matterjurisdiction over Plaintiffs' federal claims pursuant to
        the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
     5. This Court has supplemental jurisdiction over Plaintiffs' state law claims pursuant to
        28 U.S.C. §1367.
     6. Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
        §1391(b) because a substantial part of the events or omissions giving rise to the
        claims occurred in this district.

     7. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.
        §§2201 & 2202.


                                    THE PARTIES

     8. Plaintiff ERLES MALDONADO residing at 100 Jerusalem Avenue, Hempstead, New
        York 11550, was employed from in or around August 2013 until in or around March
        2019 by Defendants at PARMAGIANNI ENTERPRISES LLC.
     9. Plaintiff SANTOS VELASQUEZ residing at 262 East Columbia Street, Hempstead,
        New York 11550, was employed from in or around August 2014 until in or around
        March 2019 by Defendants at PARMAGIANNI ENTERPRISES LLC.
     10. Plaintiff ERLIN MEJIA residing at 1300 Hempstead Turnpike, Elmont, New York
        11003, was employed from in or around December 2018 until in or around March
        2019 by Defendants at PARMAGIANNI ENTERPRISES LLC.
     11. Upon information and belief, Defendant, PARMAGIANNI ENTERPRISES LLC is a
        corporation organized under the laws of New York with a principal executive office
        at 212 North Long Beach Road, Rockville Centre, New York 11570.
    12. Upon information and belief, Defendant, PARMAGIANNI ENTERPRISES LLC is a
        corporation authorized to do business under the laws ofNew York.
    13. Upon information and belief, Defendant JOHN EVANGELISTA owns and/or
        operates PARMAGIANNI ENTERPRISES LLC.
Case 2:19-cv-03150-ARR-LB Document 1 Filed 05/28/19 Page 3 of 10 PageID #: 3



    14. Upon information and belief, Defendant JOHN EVANGELISTA is the Chief
       Executive Officer of PARMAGIANNI ENTERPRISES LLC.
     15. Upon information and belief, Defendant JOHN EVANGELISTA is an agent of
        PARMAGIANNI ENTERPRISES LLC.
     16. Upon information and belief, Defendant JOHN EVANGELISTA has power over
         personnel decisions at PARMAGIANNI ENTERPRISES LLC.
     17. Upon information and belief, Defendant JOHN EVANGELISTA has power over
        payroll decisions at PARMAGIANNI ENTERPRISES LLC.
     18. Defendant JOHN EVANGELISTA has the power to hire and fire employees at
        PARMAGIANNI ENTERPRISES LLC, establish and pay their wages, set their work
        schedule, and maintains their employment records.
     19. During all relevant times herein, Defendant JOHN EVANGELISTA was Plaintiffs
        employer within the meaning of the FLSA and NYLL.
     20. On information and belief, PARMAGIANNI ENTERPRISES LLC is, at present and
       has been atall times relevant to the allegation in the complaint, an enterprise engaged
       in interstate commerce within the meaning ofthe FLSA in that the entity (i) has had
       employees engaged in commerce or in the production of goods for commerce, and
       handle, sell or otherwise work on goods or material that have been moved in or
       produced for commerce by any person: and (ii) has had an annual gross volume of
       sales of not less than $500,000.00.


                             FACTUAL ALLEGATIONS

    21. Plaintiff ERLES MALDONADO was employed from in or around August 2013 until
       in or around March 2019 by Defendants at PARMAGIANNI ENTERPRISES LLC,
       located at212 North Long Beach Road, Rockville Centre, New York 11570.
    22. During Plaintiff ERLES MALDONADO'S employment by Defendants, Plaintiffs
       primary duties were as a food preparer and cook, while performing other
       miscellaneous duties from in or around August 2013 until in oraround March 2019.
    23. Plaintiff ERLES MALDONADO was paid by Defendants approximately $570.00 per
       week from in or around August 2013 until in or around December 2018, and
Case 2:19-cv-03150-ARR-LB Document 1 Filed 05/28/19 Page 4 of 10 PageID #: 4




        approximately $600.00 per week from in or around January 2019 until in or around
        March 2019.

     24. Plaintiff worked on average sixty-six (66) hours or more per week during his
        employment by Defendants from in or around August 2013 until in or around March
        2019.

     25. Although Plaintiff ERLES MALDONADO worked on average sixty-six (66) hours or
        more per week during his employment by Defendants from in or around August 2013
        until in or around March 2019, Defendants did not pay Plaintiff time and a half (1.5)
        for hours worked over forty (40), a blatant violation of the overtime provisions
        contained in the FLSA and NYLL.

     26. Furthermore, although Plaintiff ERLES MALDONADO worked approximately
        twelve (12) or more hours per day, five (5) or six (6) days per week from in or around
        August 2013 until in or around March 2019, Defendants did not pay Plaintiff an extra
        hour at the legally prescribed minimum wage for each day worked over ten (10)
        hours, a blatant violation of the spread of hours provisions contained in the NYLL.
     27. Plaintiff SANTOS VELASQUEZ was employed from in or around August 2014 until
        in or around March 2019 by Defendants at PARMAGIANNI ENTERPRISES LLC,
        located at 212 North Long Beach Road, Rockville Centre, New York 11570.
     28. During Plaintiff SANTOS VELASQUEZ'S employment by Defendants, Plaintiffs
        primary duties were as a food preparer, cook, and pizza maker, while performing
        other miscellaneous duties from in or around August 2014 until in or around March
        2019.

     29. Plaintiff SANTOS VELASQUEZ was paid by Defendants approximately $620.00 per
        week from in or around August 2014 until in or around December 2017, and
        approximately $630.00 per week from in or around January 2018 until in or around
        March 2019.

     30. Plaintiff SANTOS VELASQUEZ worked approximately seventy-two (72) hours or
        more per week during his employmentby Defendants from in or around August 2014
        until in or around March 2019.

     31. Although Plaintiff SANTOS VELASQUEZ worked approximately seventy-two (72)
        hours or more per week during his employment by Defendants from in or around
Case 2:19-cv-03150-ARR-LB Document 1 Filed 05/28/19 Page 5 of 10 PageID #: 5




        August 2014 until in or around March 2019, Defendants did not pay Plaintiff time
        and a half (1.5) for hours worked over forty (40), a blatant violation of the overtime
        provisions contained in the FLSA and NYLL.
     32. Furthermore, although Plaintiff SANTOS VELASQUEZ worked approximately
        twelve (12) or more hours per day, six (6) days per week from in or around August
        2014 until in or around March 2019, Defendants did not pay Plaintiff an extra hour at
        the legally prescribed minimum wage for each day worked over ten (10) hours, a
        blatant violation of the spread of hours provisions contained in the NYLL.
     33. Plaintiff ERLIN MEJIA was employed from in or around December 2018 until in or
        around March 2019 by Defendants at PARMAGIANNI ENTERPRISES LLC, located
        at 212 North Long Beach Road, Rockville Centre, New York 11570.
     34. During Plaintiff ERLIN MEJIA'S employment by Defendants, Plaintiffs primary
        duties were as a food preparer and dishwasher, while performing other miscellaneous
        duties from in or around December 2018 until in or around March 2019.

     35. Plaintiff ERLIN MEJIA was paid by Defendants approximately $600.00 per week
        from in or around December 2018 until in or around March 2019.

     36. Plaintiff worked approximately seventy-two (72) hours or more per week during his
        employment by Defendants from in or around December 2018 until in or around
        March 2019.

     37. Although Plaintiff ERLIN MEJIA worked approximately seventy-two (72) hours or
        more per week during his employment by Defendants from in or around December
        2018 until in or around March 2019, Defendants did not pay Plaintiff time and a half
        (1.5) for hours worked over forty (40), a blatant violation of the overtime provisions
        contained in the FLSA and NYLL.

     38. Furthermore, although Plaintiff ERLIN MEJIA worked approximately twelve (12) or
        more hours per day, six (6) days per week from in or around December 2018 until in
        or around March 2019, Defendants did not pay Plaintiff an extra hour at the legally
        prescribed minimum wage for each day worked over ten (10) hours, a blatant
        violation of the spread of hours provisions contained in the NYLL.
Case 2:19-cv-03150-ARR-LB Document 1 Filed 05/28/19 Page 6 of 10 PageID #: 6




     39. Upon information and belief, Defendants willfully failed to post notices of the
        minimum wage and overtime wage requirements in a conspicuous place at the
        location of their employment as required by both the NYLL and the FLSA.
     40. Upon information and belief, Defendants willfully failed to keep payroll records as
        required by both NYLL and the FLSA.
     41. As a result of these violations of Federal and New York State labor laws, Plaintiffs
        seek compensatory damages and liquidated damages in an amount exceeding
        $100,000.00. Plaintiff also seeks interest, attorneys' fees, costs, and all other legal and
        equitable remedies this Court deems appropriate.


                       COLLECTIVE ACTION ALLEGATIONS

     42. Plaintiffs bring this action on behalf of themselves and other employees similarly
        situated as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly
        situated are the collective class.

     43. Collective Class: All persons who are or have been employed by the Defendants as
        food preparers, cooks, pizza makers, dishwashers, or other similarly titled personnel
        with substantially similar job requirements and pay provisions, who were performing
        the same sort of functions for Defendants, other than the executive and management
        positions, who have been subject to Defendants' common practices, policies,
        programs, procedures, protocols and plans including willfully failing and refusing to
        pay required overtime wage compensation.
     44. Upon information and belief, Defendants employed between 20 and 30 employees
        within the past three years subjected to similar payment structures.
     45. Upon information and belief, Defendants suffered and permitted Plaintiffs and the
        Collective Class to work more than forty hours per week without appropriate
        overtime compensation.
     46. Defendants' unlawful conduct has been widespread, repeated, and consistent.
     47. Upon information and belief, Defendant had knowledge that Plaintiffs and the
        Collective Class performed work requiring overtime pay.
     48. Defendants' conduct as set forth in this Complaint, was willful and in bad faith, and
        has caused significant damages to Plaintiff and the Collective Class.
Case 2:19-cv-03150-ARR-LB Document 1 Filed 05/28/19 Page 7 of 10 PageID #: 7




     49. Defendants are liable under the FLSA for failing to properly compensate Plaintiffs
        and the Collective Class, and as such, notice should be sent to the Collective Class.
        There are numerous similarly situated current and former employees of Defendants
        who have been denied overtime pay in violation of the FLSA and NYLL, who would
        benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
        opportunity to join the present lawsuit. Those similarly situated employees are
        known to Defendants and are readily identifiable through Defendants' records.
     50. The questions of law and fact common to the putative class predominate over any
        questions affecting only individual members.
     51. The claims of Plaintiffs are typical of the claims of the putative class.
     52. Plaintiffs and their counsel will fairly and adequately protect the interests of the
        putative class.
     53. A collective action is superior to other available methods for the fair and efficient
        adjudication of this controversy.


                                FIRST CAUSE OF ACTION

                    Overtime Wages Under The Fair Labor Standards Act
     54. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
        paragraphs.
     55. Plaintiffs have consented in writing to be a party to this action, pursuant to 29 U.S.C.
         §216(b).
     56. At all times relevant to this action, Plaintiffs were engaged in commerce or the
        production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
        207(a).
     57. At all times relevant to this action, Defendants were employers engaged in commerce
         or the production of goods for commerce within the meaning of
         29 U.S.C. §§206(a) and 207(a).
     58. Defendants willfully failed to pay Plaintiffs overtime wages for hours worked in
         excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
        regular wage, to which Plaintiffs were entitled under 29 U.S.C. §§206(a) in violation
        of 29 U.S.C. §207(a)(l).
Case 2:19-cv-03150-ARR-LB Document 1 Filed 05/28/19 Page 8 of 10 PageID #: 8




     59. Defendants' violations of the FLSA as described in this Complaint have been willful
        and intentional. Defendants have not made a good effort to comply with the FLSA
        with respect to the compensation of the Plaintiffs.
     60. Due to Defendants' FLSA violations, Plaintiffs are entitled to recover from
        Defendants, jointly and severally, their unpaid wages and an equal amount in the
        form of liquidated damages, as well as reasonable attorneys fees and costs of the
        action, including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).


                               SECOND CAUSE OF ACTION

                   Overtime Wages Under New York Labor Law
    61. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
        paragraphs.
    62. At all times relevant to this action, Plaintiffs were employed by Defendants within the
        meaning of New York Labor Law §§2 and 651.
    63. Defendants failed to pay Plaintiffs overtime wages for hours worked in excess of
        forty hours per week at a wage rate of one and a half (1.5) times the regular wage to
        which Plaintiffs were entitled under New York Labor Law §652, in violation of 12
        N.Y.C.R.R. 137-1.3.

    64. Due to Defendants' New York Labor Law violations, Plaintiffs are entitled to recover
        from Defendants, jointly and severally, their unpaid overtime wages and an amount
        equal to their unpaid overtime wages in the form of liquidated damages, as well as
        reasonable attorneys' fees and costs of the action, including interest in accordance
        with NY Labor Law §198(l-a).


                              THIRD CAUSE OF ACTION
                Spread of Hours Compensation Under New York Labor Law
     65. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
        paragraphs.
    66. Defendants willfully violated Plaintiffs' rights by failing to pay Plaintiffs an
        additional hour of pay at minimum wage for each day worked more than ten (10)
        hours, in violation of the New York Minimum Wage Act and its implementing
        regulations. N.Y. Labor Law §§ 650 et seq.: 12 N.Y. C. R. R. § 142-2.4.


                                              8
Case 2:19-cv-03150-ARR-LB Document 1 Filed 05/28/19 Page 9 of 10 PageID #: 9




     67. Due to Defendants' New York Labor Law violations, Plaintiffs are entitled to recover
        from Defendants their unpaid spread of hour compensation, reasonable attorneys'
        fees, and costs of the action, pursuant to N. Y. Labor Law § 663 (1).


                             FOURTH CAUSE OF ACTION
  Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

     68. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
        paragraphs.
     69. Defendants failed to provide Plaintiffs with a written notice, in English and in
        Spanish (Plaintiffs' primary language), of their rate of pay, regular pay day, and such
        other information as required by NYLL §195(1).
     70. Defendants are liable to Plaintiffs in the amount of $5,000.00 per Plaintiff, together
        with costs and attorneys' fees.


                             FIFTH CAUSE OF ACTION

     Violation of the Wage Statement Requirements of the New York Labor Law
     71. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
        paragraphs.
     72. Defendants failed to provide Plaintiffs with wage statements upon each payment of
        wages, as required by NYLL §195(3).
     73. Defendants are liable to Plaintiffs in the amount of $5,000.00 per Plaintiff, together
        with costs and attorneys' fees.


                                   PRAYER FOR RELIEF

     Wherefore, Plaintiffs respectfully request that judgment be granted:
         a. Declaring Defendants' conduct complained herein to be in violation of the
             Plaintiffs' rights under the FLSA, the New York Labor Law, and its regulations;
         b. Awarding Plaintiffs unpaid overtime wages;
         c. Awarding Plaintiffs unpaid spread of hours compensation;
         d. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
             York Labor Law §§198(l-a), 663(1);
         e. Awarding Plaintiffs prejudgment and post-judgment interest;
Case 2:19-cv-03150-ARR-LB Document 1 Filed 05/28/19 Page 10 of 10 PageID #: 10




         f. Awarding Plaintiffs the costs of this action together with reasonable attorneys'
             fees; and

         g. Awarding such and further reliefas this court deems necessary and proper.

                            DEMAND FOR TRIAL BY JURY

     Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial
     by jury on all questions of fact raised by the complaint.

     Dated: This «?/ day ofMay 2019



                                    Loman Avshalufhev^Esq. (RA 5508)
                                   Helen F. Dalton & Associates, PC
                                   80-02 Kew Gardens Road, Suite 601
                                   Kew Gardens, NY 11415
                                   Telephone: 718-263-9591
                                   Fax:718-263-9598




                                              10
